Citation Nr: 0505638	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-34 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service in the Army from February 1986 
to August 1987 and served in the Missouri National Guard from 
November 1984 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for a low back disability.

In a statement received in March 2004, subsequent to 
certification of the case to the Board, the veteran appears 
to request that his claim for service connection for 
hepatitis be reopened.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
March 2004 and May 2004 without waiver of RO consideration of 
the additional evidence.  The RO has not adjudicated the 
issue on appeal with consideration of this additional 
evidence.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

By a rating decision in February 2004, the RO denied 
entitlement to service connection for tinnitus.  Notice of 
the determination was issued on March 2, 2004.  In a 
statement received later in March 2004, the veteran expressed 
disagreement with the denial of service connection for 
tinnitus.  The Board acknowledges that the notice of 
disagreement was addressed to the Board, and not the RO which 
provided notice of the determination, as required by 38 
C.F.R. § 20.300 (2004) and the holding in Beyrle v. Brown, 9 
Vet App 377 (1996).  However, once the claims folder is 
returned to the RO in light of the Bernard consideration 
above, the RO will be in receipt of the notice of 
disagreement.  Thus, the RO must issue a statement of the 
case as to this matter.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is hereby remanded for 
action as follows:

1.  The RO must consider all additional 
evidence of record received since 
issuance of the statement of the case in 
December 2003, and readjudicate the low 
back disability issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted. 

2.  The RO must issue a statement of the 
case which reflects its February 2004 
rating decision denial of entitlement to 
service connection for tinnitus.  The 
veteran and his representative should be 
afforded the appropriate period of time 
to respond.  Only if a timely substantive 
appeal as to this matter is received, 
should the tinnitus issue be certified to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




